                                           Case 3:18-cv-01586-JSC Document 567 Filed 10/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE PACIFIC FERTILITY CENTER                   Case No. 18-cv-01586-JSC
                                           LITIGATION
                                   8                                                        This Document Relates to: All Actions
                                   9
                                                                                            ORDER RE: CHART'S MOTION TO
                                  10                                                        DISMISS
                                  11                                                        Re: Dkt. No. 547
                                  12
Northern District of California
 United States District Court




                                  13          These consolidated cases arise out of a March 2018 incident involving a cryopreservation
                                  14   tank storing Plaintiffs’ eggs and embryos. Chart Industries Inc., who manufactured the tank, is the
                                  15   sole remaining defendant in this action as the other defendants have all been compelled to
                                  16   arbitration. Following this Court’s order denying Plaintiffs’ motion for class certification, 133
                                  17   class members filed individual actions, all of which have been consolidated under this lead case
                                  18   number. Chart has filed a motion to dismiss the 133 consolidated actions under Federal Rule of
                                  19   Civil Procedure 8.1 (Dkt. No. 552.) Having considered the parties’ briefs, the Court concludes
                                  20   that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and DENIES the motion to
                                  21   dismiss.
                                  22                                             DISCUSSION
                                  23          Chart moves to dismiss Plaintiffs’ consolidated complaints for failing to comply with Rule
                                  24   8’s requirement that a complaint contain a “short and plain statement of the claim” citing
                                  25   McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir. 1996), and Nevijel v. North Coast Life Ins.
                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. No. 553.)
                                           Case 3:18-cv-01586-JSC Document 567 Filed 10/05/20 Page 2 of 3




                                   1   Co., 651 F.2d 671, 673 (9th Cir. 1981). (Dkt. No. 547 at 3. 2) In particular, Chart contends that

                                   2   the complaints “are needlessly prolix in evidentiary detail, replete with redundancy and

                                   3   argumentative to the point of sensationalism.” (Dkt. No. 564 at 2:26-3:1.)

                                   4          Plaintiffs’ 15-page complaints contain three claims for relief: (1) strict products liability -

                                   5   manufacturing defect; (2) strict products liability – design defect; and (3) negligent failure to

                                   6   recall. In support of these claims, Plaintiffs include detailed factual allegations regarding the tank,

                                   7   its functions, its alleged failure, and the alleged harm as a result of the failure. Because the parties

                                   8   have been actively engaged in discovery over the past year and a half, Plaintiffs are necessarily

                                   9   able to plead their factual allegations with more particularity than they did in the version of the

                                  10   second amended class action complaint filed over a year ago. (Dkt. No. 267.) While Plaintiffs are

                                  11   not required under Rule 8 to include such detailed allegations, the Court does not fault them for

                                  12   doing so.
Northern District of California
 United States District Court




                                  13          Chart’s reliance on McHenry and Nevijel is misplaced. In those cases, the Ninth Circuit

                                  14   was reviewing district court orders dismissing complaints under Federal Rule of Civil Procedure

                                  15   41(b) for failure to comply with the courts’ orders to file an amended complaint that complied

                                  16   with Rule 8. See McHenry, 84 F.3d at 1177 (affirming dismissal of 37-page complaint containing

                                  17   two claims which were “set out in a single sentence thirty lines long, alleging numerous and

                                  18   different violations of rights, without any specification of which of the twenty named defendants

                                  19   or John Does is liable for which of the wrongs,” id. at 1174); Nevijel, 651 F.2d at 674 (affirming

                                  20   dismissal of “second complaint [which] was 23 pages long with 24 pages of addenda, named

                                  21   additional defendants without leave of court, and was equally as verbose, confusing and

                                  22   conclusory as the initial complaint”).

                                  23          “[A] dismissal for a violation under Rule 8(a)(2), is usually confined to instances in which

                                  24   the complaint is so verbose, confused and redundant that its true substance, if any, is well

                                  25   disguised.” Gillibeau v. City of Richmond, 417 F.2d 426, 431 (9th Cir. 1969) (internal citation and

                                  26   quotation marks omitted). It is a “harsh remedy,” and the court “should first consider less drastic

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                          Case 3:18-cv-01586-JSC Document 567 Filed 10/05/20 Page 3 of 3




                                   1   alternatives.” McHenry, 84 F.3d at 1178; see also Hearns v. San Bernadino Police Dep’t, 530 F.3d

                                   2   1124, 1130-33 (9th Cir. 2008). Under the circumstances here, the harsh remedy of dismissal is not

                                   3   warranted. While Chart may object to the dramatic nature of Plaintiffs’ allegations, it does not

                                   4   contend—nor could it—that it is unable to respond to Plaintiffs’ allegations because of the way

                                   5   they are pled. That it may be “difficult” to do so, does not warrant dismissal. (Dkt. No. 564 at 5.)

                                   6   Accordingly, Chart’s motion to dismiss is denied.

                                   7                                            CONCLUSION

                                   8          For the reasons stated above, Chart’s motion to dismiss is DENIED. Chart shall file its

                                   9   answer to the consolidated complaints in 14 days.

                                  10          This Order disposes of Docket. No. 547.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 5, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
